Citation Nr: 0209384	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-18 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation for post-traumatic stress 
disorder (PTSD) in excess of 50 percent from April 14, 1999.

(The issue of entitlement to an evaluation for PTSD in excess 
of 30 percent from December 3, 1990, to April 14, 1999, will 
be addressed in a later decision by the Board of Veterans' 
Appeals (Board).)  


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
July 1967.

This matter comes before the Board on appeal from a January 
1999 RO rating decision that granted service connection for 
PTSD and assigned a 30 percent disability evaluation, 
effective from December 3, 1990.  The veteran submitted a 
notice of disagreement with the 30 percent rating and the 
current appeal ensued.  In November 1999, the RO increased 
the disability evaluation for PTSD from 30 percent to 50 
percent, effective from April 14, 1999.  This case was 
previously before the Board in January 2001 when it was 
remanded for additional development. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award, such 
as the veteran's, does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for higher evaluations of original 
awards.  As noted above, the rating for the service-connected 
PTSD was increased during the pendency of this appeal, which 
resulted in a "staged" rating--a 30 percent rating from 
December 3, 1990, and a 50 percent rating from April 14, 
1999.  Fenderson, supra.  Therefore, consideration of the 
veteran's PTSD claim must now include consideration of 
whether a 30 percent evaluation is warranted from December 3, 
1990, and whether an evaluation higher than 50 percent is 
warranted from April 14, 1999.  Id.

The Board is undertaking additional development on the issue 
of entitlement to a rating in excess of 30 percent for PTSD 
from December 3, 1990, to April 14, 1999, pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
any response by the veteran, the Board will prepare a 
separate decision addressing the issue of entitlement to an 
evaluation for PTSD in excess of 30 percent from December 3, 
1990, to April 14, 1999.  


FINDINGS OF FACT

1.  The veteran's symptoms of PTSD from April 14, 1999, are 
productive of considerable impairment of social and 
industrial adaptability; he experiences occupational and 
social impairment that results in reduced reliability and 
productivity due to panic attacks, impaired judgment, and 
disturbances of mood.

2.  The veteran does not experience symptoms to a degree that 
he has severe impairment in the ability to establish and 
maintain effective or favorable relationships with people or 
in the ability to obtain or retain employment; the veteran 
does not experience occupational and social impairment with 
deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
from April 14, 1999, have not been met.  38 U.S.C.A. § 1155 
(West 1991);  38 C.F.R. § 4.132 (Diagnostic Code 9411) 
(1996); 38 C.F.R. § 4.130 (Diagnostic Code 9411) (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether an evaluation greater than 50 
percent was warranted from April 14, 1999.  (As noted above, 
the period preceding April 14, 1999, will be addressed in a 
separate decision.)

The Board also notes that the Court in Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), stated that "when it 
is not possible to separate the effects of the [service-
connected condition and a non-service-connected condition], 
VA regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)." Consequently, the Board will analyze 
the veteran's psychiatric symptomatology accordingly.

In the veteran's case, the pertinent evidence of record 
includes VA treatment records that indicate that the 
veteran's PTSD symptoms began to worsen in April 1999. 

VA treatment records disclose that in October 1999, the 
veteran was working very hard to maintain the quality of his 
day-to-day life, and was working out and getting in better 
physical shape.  The examiner noted that this was helping his 
medications work better.  

VA medical records dated in November 1999 reveal that the 
veteran was extremely depressed.  The examiner noted that the 
veteran was more psychotic, and was having more flashbacks 
and reactions to his Vietnam experience.  

VA medical records reveal that in December 1999, the veteran 
was put on a lower dosage of medication, and found himself 
getting into fights in public.  He was subsequently put back 
on his regular dosage of medicine. 

The veteran's treating physician submitted a statement dated 
in December 1999.  She indicated that she had treated the 
veteran since July 1995.  She indicated that the veteran's 
PTSD symptomatology was so severe that every facet of his 
life was affected.  Because of his flashbacks, he could not 
function in any social situation.  The physician indicated 
that the veteran socially isolated himself.  She indicated 
that this, along with his great fluctuations in his mood, 
rendered him severely impaired vocationally, as well as 
interpersonally.  She reported that the veteran experienced 
anxiety, irritability, intrusive memories, and auditory 
hallucinations.  She stated that his condition had rendered 
him unemployable and had affected the quality of his marriage 
and family life.  She noted that the veteran had had suicidal 
intentions.  She indicated that although the veteran had 
complied with his treatment regimen, his medications did not 
significantly improve his mental status, and concluded that 
the veteran remained severely impaired vocationally, 
emotionally, and interpersonally.  

VA treatment notes dated in July 2000, note that the veteran 
was having difficulties with his son, but seemed to be doing 
reasonably well on his medication regimen.

VA treatment notes dated from September to October 2000, 
reveal that the veteran reported that he had been more 
psychotic and had had an increased number of flashbacks.  He 
also indicated that he was having a tremendous amount of 
difficulty with his PTSD because his son was living with him, 
causing tremendous strife.  

In January 2001, the veteran's treating physician indicated 
that although the veteran's disability was variously labeled, 
the best diagnosis for his symptomatology was PTSD because 
his symptoms ranged from hypervigilance and paranoia to mood 
fluctuations.  The physician indicated that the veteran's 
condition had improved over the years, and she diagnosed him 
with severe and disabling PTSD.  

VA treatment notes dated in June 2001 indicate that the 
veteran was attempting to help some of his friends, who were 
Vietnam veterans, in their own recovery processes.

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in June 2001.  The veteran reported that he had 
been married for 26 years to his wife, and described their 
relationship as very good.  He had a fair relationship with 
his son, and had contact with him a couple of times per week.  
He reported having little contact with any other relatives.  
He reported that he stopped working around 1989 due to his 
psychiatric symptomatology.  He indicted that he spent his 
time reading, watching television, and walking to the park.  
He was involved with a therapeutic pool program, and 
participated in activities at the recreation hall at the VA 
Medical Center.  He indicted that he occasionally went to a 
restaurant to eat, but disliked being in crowded places.  

He reported that he had an extreme inability to socialize or 
engage in social relationships.  He had extreme difficulty 
establishing and maintaining relationships outside of 
relationships with his wife and son.  He stated that this has 
had a significant impact on his life, and caused him to live 
an extremely isolated life.  He reported having rage attacks, 
but denied any crying episodes.  He indicated that although 
he occasionally experienced suicidal and homicidal ideations, 
he did not have any plans or intentions.  His last suicidal 
attempt was in the mid-1980's.  He denied any manic episodes 
or symptoms.  He indicted that he experienced flashbacks, but 
was vague in describing them. He denied any visual 
hallucinations or paranoid ideations.  

Upon examination, the veteran's hygiene and grooming were 
poor to fair.  His mood was irritable and anxious at times, 
and his affect was normal.  He described having chronic 
anxiety and nervousness with occasional symptoms of panic 
attacks when he was under stress.  His thoughts were at times 
tangential and circumstantial.  No delusions were noted.  The 
examiner noted that the veteran was extremely invested in 
persuading her that his symptoms of PTSD were having a 
significant impact on his functioning.  The examiner noted 
that the veteran made several comments that appeared to be an 
attempt to ally the physician with him.  His cognitive 
functioning appeared to be adequate.  Insight and judgment 
were poor to fair.  Diagnostic testing revealed that the 
veteran's score on the Mississippi Scale for combat-related 
PTSD was in the extreme range, which indicated a marked 
exaggeration of symptoms.  The examiner found that the 
veteran's performance on the diagnostic tests was consistent 
with his clinical presentation in that he strongly described 
the severity of his symptoms to the examiner.  He was 
diagnosed with features of PTSD, personality disorder not 
otherwise specified, and family and financial stressors.  He 
was assigned a Global Assessment of Functioning (GAF) score 
of 45.   

The examiner noted that her review of the claims file 
revealed that the veteran had been diagnosed with numerous 
psychiatric disorders, including factitious disorder in 1997, 
and his credibility had been questioned due to the 
inconsistencies between his own reports and noted historical 
facts.  The examiner did not believe that the veteran met the 
diagnostic criteria for PTSD.  She noted that while it was 
likely that the veteran did have some features of PTSD, his 
clinical presentation and his diagnostic test results 
indicted that he had a tendency to exaggerate his 
symptomatology.  The examiner found that this exaggeration 
was likely due to his clear investment in the process of 
obtaining a higher disability rating for PTSD for both 
financial and self-validation reasons.  

The examiner opined that the veteran's clinical presentation 
and diagnostic testing strongly supported a diagnosis of a 
severe personality disorder.  This diagnosis was consistent 
with his history of multiple diagnoses based upon differing 
presenting symptoms over the years.  The examiner also opined 
that the majority of the veteran's social dysfunction and 
unemployability was directly related to his severe 
personality disorder rather than to his PTSD features.  
Therefore, the examiner  opined that, at a minimum, 50 
percent of his GAF score was directly due to his personality 
disorder.  The examiner noted that the veteran's PTSD 
features only had a mild impact on his current functioning.  

Also of record are two statements from the veteran's treating 
VA physician, dated in March and July 2002.  The physician 
opined that the veteran's symptomatology did not fit "into a 
neat diagnostic pigeonhole."  She opined that because of the 
severity of the veteran's psychiatric symptoms and his 
difficulty with social interactions, it would be difficult to 
adequately assess and characterize his clinical presentation 
through one meeting.  She indicated that in such situations, 
the veteran became extremely anxious, agitated, and paranoid.  
She indicated that he had daily flashbacks and 
hallucinations.  She also stated that the veteran had poor 
concentration and episodes of rage on a daily basis.  His 
only recreational activity was visits to a therapeutic 
swimming pool.  She stated that the veteran barely maintained 
his personal hygiene, and that he had suicidal thoughts 
daily.  

The veteran's PTSD has been rated under Diagnostic Code 9411.  
The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including PTSD.  See 61 Fed. Reg. 52,695 (1996).  Where the 
law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
expressed intent to the contrary.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  As this case has been pending 
since December 1990, the veteran's claim for a higher 
disability rating for PTSD will be considered under the 
criteria in effect prior to and after November 7, 1996.  

Prior to November 7, 1996, a 30 percent disability rating for 
PTSD was assigned when there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, the psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, and 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132 (Diagnostic Code 
9411) (1996).  A 50 percent disability rating for PTSD was 
assigned when the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
Id.  A 70 percent rating was warranted when there was severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Id.  A 100 percent rating was warranted when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community, or when the veteran exhibited totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  A 
100 percent rating was also warranted when there was 
demonstrable inability to obtain or retain employment.  Id.  

Under the revised criteria, a 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2001).  A 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 100 percent rating is warranted for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id. 

Upon reviewing the rating criteria in relation to the 
evidence, the Board finds that the veteran's disability 
picture is best characterized by the currently assigned 50 
percent disability evaluation, and that the preponderance of 
the evidence is therefore against the claim for a higher 
disability evaluation from April 14, 1999, under both the old 
and the new rating criteria.

The Board notes that the medical evidence may be 
characterized as showing a disability picture that results in 
considerable impairment of social and industrial adaptability 
under the old criteria.  The veteran stated that he was 
socially isolated and quit working due to his psychiatric 
symptoms.  Additionally, the Board also notes that the 
medical evidence may be characterized as showing a disability 
picture that results in occupational and social impairment 
with reduced reliability and productivity under the new 
criteria.  The veteran reported having had panic attacks, and 
disturbances of mood.  Additionally, his judgment was 
reported to be fair to poor.  He also reported having had 
difficulty in establishing and maintaining effective 
relationships.  Therefore, under such circumstances, the 
Board concludes that the veteran's adverse symptomatology 
more closely meets the criteria for a 50 percent rating under 
both the old and the new rating criteria for PTSD.  

As to whether the veteran's service-connected PTSD rises to 
the level of 70 percent disabling or more under the old or 
new criteria, the Board finds that it does not.  The veteran 
does suffer from some symptoms contained in the new criteria 
for a 70 percent rating and for a 100 percent rating; 
however, his overall disability picture does not rise to a 
level beyond a 50 percent rating under the new criteria.  
Although the veteran reported having had some suicidal 
ideations, his last suicidal attempt was in the 1980's.  
Additionally, there is no evidence that the veteran has 
obsessive rituals which interfere with routine activities, 
nor was his speech intermittently illogical, obscure, or 
irrelevant.  Although the veteran was described by his 
treating physician as being extremely depressed, this 
depression did not seem to affect his ability to function 
independently, appropriately, or effectively.  In fact, the 
veteran was still able to participate in recreational 
activities, such as swimming.  While the veteran reported 
having had some angry outbursts, the evidence suggests that 
the veteran was no longer fighting in public when he was on 
the correct dosage of medication.  He also denied manic 
episodes in June 2001.  Additionally, there is no evidence 
that the veteran has had spatial disorientation.  While there 
is evidence that the veteran neglects his personal appearance 
and hygiene and has persistent hallucinations, the Board 
notes that the veteran denied visual hallucinations in June 
2001, and was only able to provide a vague description of his 
flashbacks.  In addition, there is no indication that he was 
unable to establish and maintain some effective 
relationships.  He had been married for over twenty years, 
had a good relationship with his wife, and still kept in 
contact with his son.  He also was able to actively exercise, 
and participate in activities at the VA medical center.  
Additionally, in June 2001, the veteran was helping some of 
his friends with their own recovery processes.  The June 2001 
VA examiner specifically opined that the veteran's PTSD 
features only had a mild impact on his current functioning.  

While the veteran's treating physician at one point opined 
that the veteran's PTSD caused him severe vocational 
impairment, rendering him unemployable, the Board points out 
that the June 2001 VA examiner was able to separate the 
veteran's various diagnoses, and specifically opined that the 
majority of the veteran's social dysfunction and 
unemployability was directly related to his severe 
personality disorder rather than his PTSD features.  See 
Mittleider, supra.  The Board finds that the opinion of the 
June 2001 VA examiner carries greater weight in this case.  
The Board recognizes that the veteran's treating physician 
indicated generally that due to the complexity of the 
veteran's symptoms, it was difficult for an examiner to 
correctly diagnose his symptomatology in one meeting.  
However, the Board points out that not only were the June 
2001 VA examiner's opinions based on clinical findings, but 
they were also based on psychological testing, as well as on 
a review of the veteran's claims file, taking into account 
the various diagnoses of the veteran, including the diagnoses 
and findings of the veteran's own VA treating physician.  In 
addition, the June 2001 VA examiner objectively noted the 
veteran's financial and self-validation interests in 
obtaining an increased evaluation, and specifically noted the 
veteran's attempts to ally the examiner with him.  

In contrast, although the veteran's treating physician opined 
that the veteran's best diagnosis was PTSD, she did not 
specifically reconcile her opinions with the differing 
opinions of record as to the veteran's various diagnoses.  
Instead, she indicated generally that the veteran's 
symptomatology was complex, and it would be difficult to 
diagnose his symptomatology in one meeting.  It is important 
to note that the veteran's treating physician did not 
specifically refute the June 2001 examiner's statements and 
opinions, especially concerning the veteran's attempts to 
ally the examiner with him.  Therefore, for the reasons 
stated above, the opinion of the June 2001 examiner merits 
greater probative value than the opinion of the veteran's 
treating physician.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1361 (1998) (Board 
has fact-finding authority to assess the quality of the 
evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  As such, the preponderance of the 
evidence is against a rating in excess of 50 percent under 
the new criteria.

Similarly, with respect to the old criteria, the veteran's 
disability does not rise to the level of severe impairment of 
social and industrial adaptability.  As stated above, 
although the veteran's treating physician opined that the 
veteran was unemployable, the June 2001 VA examiner 
specifically opined that the majority of the veteran's social 
dysfunction and unemployability was directly related to his 
non-service-connected severe personality disorder rather than 
to his PTSD features.  In addition, it was noted in the 
record that the veteran's condition was improving.  As such, 
his disability does not rise to the level of a 70 percent 
rating under the old criteria.  

Indeed, it is the old and the new criteria for the 50 percent 
rating that specifically refer to disturbances akin to those 
experienced by the veteran-problems with mood, panic 
attacks, judgment, considerable impairment with 
relationships, etc.  Consequently, the Board finds that his 
symptoms are best represented by the criteria for a 50 
percent rating under either the old or the new rating 
criteria.  38 C.F.R. § 4.132 (Diagnostic Code 9411) (1996) 
and 38 C.F.R. § 4.130 (Diagnostic Code 9411) (2001).  This is 
so from April 14, 1999.  Fenderson, supra.  Should the 
veteran's disability picture change in the future, he may be 
assigned an increased rating.  See 38 C.F.R. § 4.1 (2001).  
At present, however, there is no basis for a higher 
disability rating from April 14, 1999.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine is not applicable, and the claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2001).  The current evidence of record 
does not demonstrate that the veteran's disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that the symptoms he experiences have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  

In this regard, the Board again emphasizes the weight that 
the June 2001 examiner's opinion holds, and notes that she 
specifically opined that the majority of the veteran's 
unemployability was directly related to his non-service-
connected personality disorder rather than to his PTSD 
features.  Therefore, although the veteran experiences what 
has at times been described as severe symptomatology, the 
schedular criteria take such factors into account.  Given the 
lack of evidence showing unusual disability not contemplated 
by the rating schedule, the Board concludes that a remand to 
the RO for referral of this issue to the VA Central Office 
for consideration of an extraschedular evaluation is not 
warranted.  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) has been 
enacted during the pendency of this appeal.  The Act has 
clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims and eliminated the 
previous requirement that a claim be well grounded before 
VA's duty to assist arises.  Additionally, certain 
notification requirements have been set out by the new law.  
Nevertheless, the Board finds that information provided to 
the veteran in the statement of the case and supplemental 
statements of the case set out the pertinent rating criteria 
and put the veteran on notice of the type of evidence needed 
to substantiate his claim for a higher disability rating from 
April 14, 1999.  

The Board also finds that further evidentiary development on 
VA's part is not required in this case.  Examinations have 
been conducted and the records identified by the veteran have 
been obtained.  Consequently, the Board concludes that action 
to further comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

A disability rating in excess of 50 percent from April 14, 
1999, for PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

